ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The motion for rehearing is based upon the contention that there was prejudicial error revealed .by bills of exception Nos. 1 and 2. The date of the offense is laid on the 9th of May, 1932. It appears in bill No. 1 that shortly before the date of the alleged offense the appellant had a conversation with the sheriff in regard to “engaging in the whisky business.” The appellant stated that he wanted to get along with the sheriff but also wanted to make a little money by selling a little liquor. Appellant was told that if he did so the sheriff would make trouble for him. In the same conversation appellant said that he had lived in Coleman and Brownwood and that he had handled a little liquor at both of *65those places. It appears from the evidence that when the officers arrived to search the appellant’s premises, possessed of a search warrant, the appellant and his wife, who were sitting in the yard, ran into the house as soon as they observed the officers. She was seen by the officers to throw several half-gallon fruit jars containing whisky out of the back door and on a pile of rocks, breaking the jars. She was urged by the appellant to hurry. Appellant also threw a pint of whisky, but missed the pile of rocks, and failed to break the bottle.
From the circumstances above detailed the jury drew the conclusion that the appellant possessed intoxicating liquor for the purpose of sale. The evidence adduced in bill No. 1 is regarded as relevant upon the intent of the appellant which, under the statute, was an issue in the case.
Bill of exception No. 2 is apparently but a repetition of some of the testimony that was discussed in bill No. 1. The bill does not reveal the circumstances under which the testimony was received; nor is it shown that the testimony was received over objection. It is claimed, however, that the evidence revealed an extraneous crime, and for that reason was inadmissible. That part of the bill in which the appellant is quoted as saying that he “had been caught and tried a time or two” was withdrawn by the court. As the matter is presented, it is thought that no reversible error is revealed.
The verbiage of the search warrant authorized the search of the premises of the appellant, including his private residence.
The motion for rehearing is overruled.

Overruled.